           Case 1:20-cv-07487-JPC Document 35 Filed 03/26/21 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
G&G CLOSED CIRCUIT EVENTS, LLC,                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :    20 Civ. 7487 (JPC)
                  -v-                                                  :
                                                                       :         ORDER
SAMINA SHAHZAD and AKS GROCERY CORP.,                                  :
doing business as AKS HALAL,                                           :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        Plaintiff G&G Closed Circuit Events, LLC filed the Complaint in this action on September

11, 2020, pleading claims against Defendants Samina Shahzad (“Shahzad”) and AKS Grocery

Corp. (“AKS”) pursuant to the Communications Act of 1934, as amended, 47 U.S.C. § 605 et seq.,

and the Cable Television Consumer Protection and Competition Act of 1992, as amended, 47

U.S.C. § 553 et seq. Dkt. 1. Plaintiff alleges that it had exclusive nationwide commercial

distribution rights as to a particular boxing event, which Defendants unlawfully intercepted and

published on September 16, 2017 at their commercial establishment.

        The docket sheet reflects that Plaintiff served Shahzad on November 16, 2020 and AKS on

November 20, 2020, making Shahzad’s deadline to respond to the Complaint December 7, 2020

and AKS’s deadline to respond December 11, 2020. Dkts. 10-11. After both Defendants failed to

answer or otherwise respond to the Complaint by those deadlines, the Clerk’s Office entered

certificates of default as to Defendants on January 5, 2021. Dkts. 17-18. After the Court set a

briefing schedule for Plaintiff’s motion for a default judgment, Dkt. 20, Plaintiff moved for a default

judgment as to Defendants on January 26, 2021, Dkts. 22-27. Defendants’ counsel filed a notice

of appearance in this case on February 16, 2021, Dkt. 29, and requested an extension of time to
           Case 1:20-cv-07487-JPC Document 35 Filed 03/26/21 Page 2 of 4


respond to Plaintiff’s motion, Dkt. 30. The Court granted that request, setting deadlines of March

13, 2021 for Defendants’ opposition and March 22, 2021 for Plaintiff’s reply, with a conference to

occur on March 31, 2021. Dkt. 31. On March 12, 2021, Defendants filed their opposition to

Plaintiff’s motion, seeking vacatur of the certificates of default entered against them. Dkts. 32-34.

To date, Plaintiff has not filed a reply to Defendants’ opposition.

         For the reasons below, the Court denies Plaintiff’s motion for a default judgment and vacates

the certificates of default entered against Defendants.

   I.       Legal Standard

         Federal Rule of Civil Procedure 55(c) authorizes a court to “set aside an entry of default for

good cause.” Fed. R. Civ. P. 55(c). The three criteria a court must assess when determining if there

is “good cause” to vacate an entry of default are: “(1) whether the default was willful; (2) whether

setting aside the default would prejudice the adversary; and (3) whether a meritorious defense is

presented.” Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 96 (2d Cir. 1993). “‘[G]ood cause’ . . .

should be construed generously,” id. at 96, which is “in keeping with the Second Circuit’s ‘strong

preference for resolving disputes on the merits,’” Johnson v. New York Univ., 324 F.R.D. 65, 69-

70 (S.D.N.Y. 2018) (quoting New York v. Green, 420 F.3d 99, 104 (2d Cir. 2005)).

   II.      Discussion

         The Court first finds that Defendants’ default was not willful. In this context, a showing of

willfulness requires conduct that is “more than merely negligent or careless.” S.E.C. v. McNulty,

137 F.3d 732, 738 (2d Cir. 1998). Defendants submitted the declaration of Kashif Shahzad, the son

of Shahzad and manager of AKS, explaining that Defendants’ unfamiliarity with the legal system

in the United States, misplaced reliance on an unretained attorney acquaintance, and the death of

Shahzad’s friend in January 2021 all contributed to Defendants missing the deadline to respond to

the Complaint. Declaration of Kashif Shahzad in Support of Defendants’ Opposition to Motion for

                                                  2
          Case 1:20-cv-07487-JPC Document 35 Filed 03/26/21 Page 3 of 4


Default Judgment (“Shahzad Declaration”), Dkt. 33 ¶¶ 4-6; see Defendants’ Memorandum of Law

in Opposition to Motion for Default Judgment, Dkt. 32 (“Opposition”) at 5. With no reason for the

Court to question these representations, this is not a case of “egregious” conduct where Defendants

“failed, for untenable reasons, after defendants ‘had purposely evaded service for months,’ to

answer the complaint.” McNulty, 137 F.3d at 739 (quoting Commercial Bank of Kuwait v. Rafidain

Bank, 15 F.3d 238, 243-44 (2d Cir. 1994)).

       As to the “prejudice” factor of the “good cause” analysis, “‘delay standing alone does not

establish prejudice’ sufficient to defeat a motion to vacate a default.” Johnson, 324 F.R.D. at 71

(quoting Enron Oil Corp., 10 F.3d at 98). A finding of prejudice may be established if the delay

causes “the loss of evidence, create[s] increased difficulties of discovery, or provide[s] greater

opportunity for fraud and collusion.” Davis v. Musler, 713 F.2d 907, 916 (2d Cir. 1983). This

factor also militates toward vacating Defendants’ default.         Plaintiff has not contended that

Defendants’ delay caused a “loss of evidence,” “increased difficulties of discovery,” or

“opportunity for fraud and collusion.”       Further, this action arises from Defendants’ alleged

interception and publishing of a boxing event on September 20, 2017, yet Plaintiff did not

commence this action until almost three years later on September 11, 2020. The relatively brief

additional delay caused by Defendants’ failure to timely respond to the Complaint is unlikely to

prejudice Plaintiff.

       Lastly, the Court finds that Defendants have articulated potentially meritorious defenses to

liability. For this inquiry, “the defendant ‘need not conclusively establish the validity of the

defense(s) asserted’ but need only present evidence of facts that, ‘if proven at trial, would constitute

a complete defense.’” Schlatter v. China Precision Steel, Inc., 296 F.R.D. 258, 261 (S.D.N.Y.

2013) (quoting Davis, 713 F.2d at 916). “A defendant seeking to vacate an entry of default must

present some evidence beyond conclusory denials to support his defense.” Enron Oil Corp., 10

                                                  3
            Case 1:20-cv-07487-JPC Document 35 Filed 03/26/21 Page 4 of 4


F.3d at 98. Defendants have done just that: their brief argues that Plaintiff’s claims are time-barred,

that the Communications Act does not cover the alleged conduct in this action, and that there are

material facts in dispute which could provide a defense for Defendants in this action. Opposition

at 6-13. Defendants further have provided a sworn declaration from Kashif Shahzad to support

those defenses. See Shahzad Declaration ¶¶ 8-16. These arguments and the supporting declaration

adequately demonstrate potentially meritorious defenses.

   III.      Conclusion

          For the foregoing reasons, the Court concludes that all three factors support a finding of

good cause to vacate Defendants’ default. Accordingly, Defendants’ request to vacate default is

granted and Plaintiff’s motion for a default judgment is denied.

          The Clerk of Court is respectfully directed to vacate entry of default at Docket Numbers 17

and 18 and to terminate the motion pending on Docket Number 22.

          The parties are directed to submit a joint letter and proposed Case Management Plan by

March 29, 2021. The conference scheduled for March 31, 2021, at 10:30 a.m. will serve as an

Initial Pretrial Conference pursuant to Rule 5.B of the Court’s Individual Rules and Practices in

Civil Cases. Defendants must file their Answers to the Complaint by April 2, 2021, unless they

intend to file a motion pursuant to Rule 12 of the Federal Rules of Civil Procedure, in which case

they must file a pre-motion letter by April 2, 2021.

          SO ORDERED.

Dated: March 26, 2021                                 __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                             United States District Judge




                                                  4
